        CASE 0:19-cv-02580-ECT-LIB Doc. 58 Filed 07/12/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Del Shea Perry, Trustee for the Heirs and      Case No. 19-cv-02580 ECT/LIB
Next of Kin of Hardel Harrison Sherrell and
Personal Representative for the Estate of
Hardel Harrison Sherrell,

                               Plaintiff,
vs.

Beltrami County;
MEnD Correctional Care, PLLC;
Sanford Health;
Sanford; Sanford Medical Center Fargo;
Calandra Allen (Jail Administrator),
Andrew Richards (Assistant Jail
Administrator), Edward Busta (Program
Director),
Corrections Sergeant Tyler Carraway,
Corrections Sergeant Anthony Derby,
Corrections Sergeant Mario Scandinato,
Corrections Officer Melissa Bohlmann,
Corrections Officer Jared Davis,
Corrections Officer Dana Demaris,
Corrections Officer Brandon Feldt,
Corrections Officer James Foss,
Corrections Officer Daniel Fredrickson,
Corrections Officer Chase Gallinger,
Corrections Officer Holly Hopple,
Corrections Officer Nicholas Lorsbach,
Corrections Officer Erin Meyer,
Corrections Officer Mitchell Sella,
Corrections Officer Christopher Settle,
Corrections Officer Marlon Smith,
Corrections Officer Jacob Swiggum,
Corrections Officer Joseph Williams,
Beltrami County employees, all in their
individual and official capacities and as
        CASE 0:19-cv-02580-ECT-LIB Doc. 58 Filed 07/12/21 Page 2 of 3




agents/employees of Beltrami County;
Todd Leonard, MD, Crystal Pedersen, RN,
Michelle Skroch, RN, and Madison
Brewster, Health Technician, MEnD
Correctional Care employees, all in their
individual and official capacities and as
agents/employees of MEnD Correctional
Care, PLLC;
Dustin G. Leigh, MD, individually and as
employee/agent of Sanford Health and/or
Sanford and/or Sanford Medical Center
Fargo,

                           Defendants.


                                      ORDER




      The matter is before the Court on the parties’ Stipulation to Amend the

Scheduling Order. Having reviewed the same, IT IS HEREBY ORDERED that:

         The deadlines set in the Amended Pretrial Scheduling Order (#52) are
         extended as follows:

Close of fact discovery:                         December 1, 2021

Plaintiff’s expert reports and disclosures:      February 1, 2022

Defendants’ expert reports and disclosures:      April 1, 2022

Close of expert discovery:                       May 15, 2022

Non-dispositive motions:                         June 1, 2022

Dispositive motions:                             August 1, 2022
                                          2
         CASE 0:19-cv-02580-ECT-LIB Doc. 58 Filed 07/12/21 Page 3 of 3




Settlement conference:                          Some time in October, 2022

Trial ready:                                    December 1, 2022




Dated:
                              Magistrate Judge Leo I. Brisbois




                                      3
